COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 IN THE INTEREST OF A. P., A MINOR               §               No. 08-16-00277-CV
 CHILD,
                                                 §                  Appeal from the
                       Appellant.
                                                 §                388th District Court

                                                 §             of El Paso County, Texas

                                                 §               (TC# 2015DCM2102)

                                              §
                                            ORDER

       The Court has this day filed M. M.’s motion challenging the trial court’s order requiring

M. M. to pay costs under Rule 145 of the Texas Rules of Civil Procedure. See TEX.R.APP.P.

145(f), (g)(1). Therefore, it is ORDERED that the trial court clerk and court reporter of the 388th

District Court prepare and file with this Court the record of all trial court proceedings on the

declarant’s claim of indigence. See TEX.R.APP.P. 145(g)(3). The record must be provided

without charge and filed with this Court on or before October 20, 2016. Any response to said

motion challenging the ruling by the trial court is due on or before October 30, 2016.

       IT IS SO ORDERED this 7th day of October, 2016.


                                                      PER CURIAM
Before McClure, C.J., Rodriguez and Hughes, JJ.